Illinois Official Reports

                                      Appellate Court



                          People v. Jones, 2015 IL App (1st) 121016



Appellate Court          THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                  JOE JONES, Defendant-Appellant.


District & No.           First District, Third Division
                         Docket No. 1-12-1016

Modified opinion filed   April 22, 2015
Rehearing denied         July 21, 2015


Decision Under           Appeal from the Circuit Court of Cook County, No. 08-CR-19575; the
Review                   Hon. Jorge Luis Alonso, Judge, presiding.



Judgment                 Reversed and remanded.


Counsel on               Abishi C. Cunningham, Public Defender, of Chicago (Evelyn G.
Appeal                   Baniewicz, Assistant Public Defender, of counsel), for appellant.

                         Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                         Douglas P. Harvath, and Tasha-Marie Kelly, Assistant State’s
                         Attorneys, of counsel), for the People.



Panel                    PRESIDING JUSTICE PUCINSKI delivered the judgment of the
                         court, with opinion.
                         Justice Hyman concurred in the judgment and opinion.
                         Justice Mason dissented, with opinion.
                                             OPINION

¶1        All expert opinion testimony requires an adequate foundation. The foundation requires a
     factual reason or basis for the expert’s opinion. Where no factual basis is given, “trust me” is
     not enough.
¶2        The defendant was convicted in a jury trial of first-degree murder based on circumstantial
     evidence and the expert opinion testimony of a firearm/toolmark examiner who identified the
     bullet found by the victim as being fired from defendant’s gun. Defendant argues that the court
     erred in admitting the firearm/toolmark examiner’s expert opinion testimony. We agree and
     hold the court erred in allowing the testimony of the firearm/toolmark identification expert
     because the expert’s testimony lacked an adequate foundation where the expert testified that he
     found “sufficient agreement” but did not testify to any facts that formed the bases or reasons
     for this ultimate opinion that the bullet matched defendant’s gun.
¶3        We further hold that the expert’s opinion testimony substantially prejudiced defendant, as
     it essentially placed the murder weapon in defendant’s hands, and thus we reverse and remand
     for a new trial.
¶4        Defendant also argues that the evidence was insufficient to prove him guilty beyond a
     reasonable doubt, but due to our disposition we do not reach this issue.
¶5        Defendant further argues that the court also erred in not giving a second-degree murder
     instruction. We hold that defendant waived this argument by not including it in his posttrial
     motion, and the plain error exception to waiver does not apply here because, even if there were
     any error, such error was invited by defendant where he indicated to the court that he did not
     want the instruction.

¶6                                          BACKGROUND
¶7       Defendant, Joe Jones, was charged with the first-degree murder and armed robbery of his
     friend Ivory Anderson that occurred on September 12, 2008, near the intersection of Garfield
     Boulevard and Winchester Avenue in Chicago, Illinois. Defendant was charged via indictment
     with several counts of first-degree murder and two counts of armed robbery. The following
     facts are from the testimony at trial.
¶8       The day of the shooting, defendant was with Ivory Anderson and Valerie Myrick, known to
     her friends as “Red,” at defendant’s house on the 5600 block of South Seeley Avenue in
     Chicago, Illinois. Defendant was Valerie’s boyfriend at the time, and Valerie and Ivory had
     been friends for about 20 years. Valerie drank and did drugs with both Ivory and defendant and
     partied in defendant’s basement. That night, the three of them were smoking crack cocaine and
     drinking alcohol.
¶9       Shortly before 9:30 p.m., Valerie, Ivory and defendant ran out of cocaine and Ivory
     suggested that they go buy more. Neither Valerie nor defendant had any money, so Ivory
     offered to go to his house to get some money. After Ivory got some money, the three began
     walking toward Winchester and 55th Street (Garfield Boulevard), where they planned to buy
     cocaine. Drugs were sold at a house on the corner of 55th Street and Winchester Avenue.
     Around the same time, Danies Escobar and her boyfriend Stanley Sparks were standing under
     the canopy of a currency exchange located nearby at 55th Street and Damen Avenue. Danies
     and Stanley earned their living by selling “cigarettes” at this location for 50 cents apiece.

                                                -2-
       Danies had known Ivory for about 25 years, had been friends with Valerie for about 18 years,
       and had known defendant for about 7 or 8 years. Danies also partied in defendant’s basement.
       Stanley also knew Valerie, Ivory and defendant and sometimes also partied in defendant’s
       basement.
¶ 10       Danies and Stanley saw Valerie, Ivory and defendant approach them. Defendant was
       wearing a long blue denim jacket. As Valerie, Ivory and defendant approached, Valerie split
       and proceeded toward a gas station to get cigarettes and a cigarette lighter. Ivory gave Valerie
       a roll of quarters and Valerie went inside the gas station.
¶ 11       After Valerie went inside the gas station, Danies and Stanley heard gunshots. Danies heard
       four or five shots and all the shots had the same sound. Stanley testified that he heard two shots,
       then two or three more, and stated that the shots all sounded alike to him, like they came from
       the same gun. To Stanley, the shots sounded like they came from a .38-caliber gun. Stanley
       testified that he may have told Detective Lewis that he heard two shots, a pause, and then four
       more shots.
¶ 12       After hearing the gunshots, Danies and Stanley immediately went through the alley and
       headed toward 55th Street and Winchester Avenue, because Stanley’s son frequented the area
       and they were concerned for him. There were no cars or people in the alley. At the end of the
       alley, they looked both ways and did not see anyone. When they got to the area, they looked
       around and did not see anyone at first. Danies saw two umbrellas and a lot of blood on the
       ground. Danies and Stanley were turning to walk away when they saw a body in between the
       garage at 5512 S. Winchester Avenue and the alley. Danies and Stanley both did not recognize
       who it was at first.
¶ 13       Meanwhile, Valerie came out of the gas station and did not see defendant and Ivory, who
       were supposed to wait for her at the corner. As she looked around for them, defendant came
       running toward her and said, “your friend just got shot.” Defendant did not say how it
       happened or who shot Ivory. Valerie ran toward the other side of the boulevard to where
       Danies and Stanley had just discovered the body. Danies and Stanley were standing by the
       body but still did not recognize who it was. When Valerie arrived, she screamed, “Oh, hell, no,
       he shot Ivory ***.” Valerie began screaming Ivory’s name and telling him to “hold on.” Danies
       then realized it was Ivory, saw blood around his head, and ran toward the gas station and found
       a police officer on 55th Street, coming off Damen. She told the officer there was a man lying
       down at 55th and Winchester. Danies then went back to where Ivory was and stayed there until
       the police came. Stanley saw that Ivory’s head wound “was really bad” and that Ivory’s torso
       was covered in bloodstains. Danies flagged down a marked police car on 55th Street, turning
       from Damen Avenue, and returned to where Ivory was.
¶ 14       When the police arrived on the scene, Danies gave officers her name and address and went
       to the home of Ivory’s sister, Dorothy Hunter, to tell her what happened. Danies told Dorothy
       and remained with her for about 15 to 20 minutes and then returned to 55th and Damen.
       Dorothy then proceeded to 55th and Winchester. When she reached the alley, she saw Ivory’s
       body covered with a white sheet and was told she could not walk closer because it was still a
       crime scene. A short time later, her nephew, who was a police officer, arrived and identified
       the body as Ivory. Ivory Anderson was later pronounced dead from a gunshot wound to his
       back. The manner of death was ruled homicide.
¶ 15       After Valerie talked to the police at the scene, she saw defendant near 55th and Damen.
       They walked together toward the E&J liquor store. Valerie asked defendant what had

                                                    -3-
       happened, and defendant told her that “two guys came behind them and tried to stick them up.”
       Defendant said that “one guy pulled a gun and started shooting” and so defendant “pulled his
       gun and was shooting back.” Valerie asked defendant if he killed Ivory and defendant said,
       “no.” Valerie and defendant went to Valerie’s house and slept there that evening.
¶ 16       About 20 minutes after the shooting, at 55th and Damen, Danies and Stanley ran into
       Valerie and defendant by the bus stop in front of the gas station, near the E&J liquor store.
       Defendant was wearing a different jacket. When Danies and Stanley first saw defendant that
       night, he was wearing a long blue denim jacket, but when they saw him at the bus stop he was
       wearing a black leather jacket. Stanley did not think it was significant that defendant had
       changed his jacket, as it had been raining all day. Danies and Stanley stopped outside the liquor
       store on the sidewalk. Danies testified that Valerie was crying but defendant was not saying
       anything and was acting “jittery and nervous.” Defendant started talking about a car accident
       where people were hurt at the bus stop in front of the gas station that took place 20 to 30
       minutes after the shooting. Danies did not ask defendant about Ivory’s shooting, and defendant
       did not talk about it or ask about it. Stanley testified it was not much of a conversation and they
       were with defendant for two or three minutes. After a few minutes, Valeri and defendant went
       to the liquor store and Danies and Stanley left and slept at Valerie’s house.
¶ 17       Chicago police department personnel arrived at the scene of the shooting at 5512 South
       Winchester to begin investigating and processing the scene. Detective John Halloran was
       assigned to the investigation, along with Detectives Garza, Gorman, Solecki, Butler, Cervin,
       and Wright, as well as Investigator Joseph Bembynista. At this point it was heavily raining.
       After interviewing witnesses, the detectives attempted to locate defendant but were
       unsuccessful. Valerie talked to the police at the scene. Stanley told the police his name was
       Otis Brown because he had a warrant for child support.
¶ 18       Retired Investigator Joseph Bembynista testified to his processing of the crime scene.
       Investigator Bembynista testified that when he arrived it was pouring rain. Ivory was lying on
       a garage drive next to a blue Pontiac. The driveway where Ivory was lying was slightly slanted
       down toward the alley. Bembynista found two spent .380-caliber shell casings approximately
       17 feet southwest of the car, an overturned umbrella, a jacket and a sweater. The two cartridge
       cases were from different manufacturers: “Win” 1 and Remington. The investigators also
       found an overturned umbrella, a jacket and a sweater. Photographs were also taken of the
       scene, depicting blood splatter on a car door and on a panel of a garage door in the alley,
       People’s Exhibit Numbers 12 and 15. Bembynista did not swab the blood on the garage door,
       the blood on the Pontiac, or the blood north of the car. Bembynista searched Ivory’s body and
       found a fired bullet under this shirt. He did not find any money, wallet, or identification on
       Ivory.
¶ 19       Detective Halloran also testified regarding the processing of the crime scene. He was
       assigned to the investigation, along with Detectives Garza, Gorman, Solecki, Butler, Cervin,
       and Wright. Detective Halloran testified that two .380-caliber shell casings were found in the
       street about 25 feet south of Ivory’s body at the mouth of the alley.
¶ 20       Detective Halloran sent Detectives Solecki and Butler to the Cook County medical
       examiner’s office to observe Ivory’s autopsy. When the bag containing Ivory’s body was

          1
            According to the “Receipt for Physical Evidence” contained in the common law record, one
       cartridge case was a Winchester and the other a Remington.

                                                    -4-
       opened and personnel began removing Ivory’s body, a fired bullet fell out. Detective Solecki
       found a $20 bill, some change, keys, and a bottle of gin.
¶ 21        The bullet and the shell casings from the scene were sent to the Illinois State Police crime
       laboratory for testing.
¶ 22        Dr. James Filkins, a deputy medical examiner, reviewed Ivory’s case, whose autopsy was
       originally performed by Dr. Michel Humilier.2 Dr. Filkins reached an independent conclusion
       as to Ivory’s cause of death to a reasonable degree of scientific certainty. Dr. Filkins opined
       that Ivory died from a single gunshot wound to the back, with damage to both his lungs and
       aorta. Ivory died from the shock of blood loss.
¶ 23        Danies testified that she did not see defendant with a gun on September 12. Before that
       date, she had seen him with a small black gun. Stanley had seen defendant carry a gun, a
       .380-caliber semiautomatic. Defendant had the gun for three or four weeks. Stanley thought
       defendant had the gun earlier in the day on the 12th, around noon, when they talked while
       sitting at the bus stop, but Stanley did not see it. Defendant said, “It is too hot out here, I am
       going to put this thing up.” Defendant did not specifically refer to his gun, but Stanley thought
       that was what defendant was referring to. Stanley did not actually see the gun.
¶ 24        Two days after the shooting, on September 14, Valerie and defendant went to Dorothy
       Hunter’s house to give Ivory’s family their condolences. Dorothy Hunter was Ivory’s older
       sister. Dorothy and six of her family members were there. Dorothy asked what happened to
       Ivory. Defendant told her that as he and Ivory were walking, two young men came up to them
       and said, “This is a stick-up, robbery, give me your money and wallet.” Defendant described
       them as 19 to 20 years old. One of them was light-skinned, tall, wore a black hoodie, and had a
       gun. Defendant told the family that his nephew knew who the gunman was but he did not go to
       the police. The situation at Dorothy’s house became chaotic and the police were called.
       Defendant was arrested and taken to the police station.
¶ 25        On September 14, 2008, Detectives Halloran and Gorman interviewed defendant in a taped
       interview. People’s Exhibit No. 52 was a redacted typed version of their interview, which was
       published to the jury. In the taped interview, defendant said he was at the E&J liquor store with
       a man named Al and Valerie when Ivory stopped by. Ivory told Valerie that he would be back
       at 9 p.m. Ivory came back before 9 p.m., and he, defendant, and Valerie walked over to
       defendant’s house, where they talked, smoked rock (crack cocaine), and drank gin. The three
       of them left defendant’s mother’s house to walk Ivory to his house. Ivory was going to get
       some money to smoke some more crack cocaine. Defendant and Valerie waited on the corner
       while Ivory went home. Ivory did not want his sister to see them. When Ivory came out of his
       house, he said he had a little money. They all then went down Winchester Avenue toward 55th
       Street. Before they crossed the street, Valerie left to get some cigarettes from the gas station.
       They told her they would meet her. Valerie left, and Ivory and defendant crossed the street
       going south on Winchester. They crossed 55th Street (Garfield Boulevard) and saw Danies’s
       nephew selling drugs. Defendant described him as 19 to 20 years old, dark-complected, around
       5 feet 10 inches to 6 feet tall, heavy set, with bushy hair and wearing a blue hooded sweatshirt.
       Defendant asked whether there was anything going on, meaning did he have any drugs, and the

           2
             Dr. Humilier had left the medical examiner’s office by the time of trial, and the State chose not to
       call him as a witness. No issue is raised on appeal concerning the testimony of Dr. Filkins testifying to
       his opinion on review of the original autopsy.

                                                       -5-
       nephew said no. There was a second individual at the top of the stairs of the house on the
       corner. This individual was slender, 5 feet 10 inches to 6 feet, 1 inch, light-complected, and
       was wearing a grey hoodie.
¶ 26       Defendant said that a confrontation started on the sidewalk, by the alley. Defendant stated
       that the individual with the grey hoodie “ran up behind” Ivory and “snatched at his pocket” in a
       robbery attempt and that Ivory “swung his arm” and was “spun around.” Defendant said that
       this individual then opened fire on Ivory, without any provocation. Defendant did not know if
       he heard two, three or four shots. Defendant denied that he had a weapon at the time Ivory was
       shot and denied shooting Ivory the night of September 12. Defendant told the detectives he had
       no reason to shoot Ivory.
¶ 27       On cross-examination, Detective Halloran acknowledged that if the shooter had a revolver,
       casings would not be found, as revolvers do not eject the cartridge cases; they stay inside the
       cylinder of the gun.
¶ 28       On the early morning of September 16, at about 3 a.m., Detectives Halloran and Gorman
       returned to the crime scene to conduct another search. The detectives looked for bullet impacts,
       fired bullets, shell casings, or any other physical evidence. They found two more .380 shell
       casings in the street, in front of 5514 South Winchester Avenue, which was south of the alley
       and the location where the original shell casings were found. The shell casings were forwarded
       to the crime lab for testing. The police did not search north of the corner and did not search the
       parkway or Garfield Boulevard (55th Street).
¶ 29       Later that afternoon, around 2 to 2:30 p.m., Detective Halloran and four other officers
       executed a search warrant for defendant’s home at 5516 South Seeley. A Grendel .380-caliber
       semi-automatic pistol was found on a shelf in the basement storage room. The pistol contained
       one live round. It was sent to the crime lab for testing. Defendant’s jacket was also inventoried
       but was never sent for testing.
¶ 30       Other detectives checked the businesses in the vicinity of the shooting for video
       surveillance footage. The video at the gas station showed Valerie inside the gas station at 9:40
       p.m. Detective Halloran also canvassed the neighborhood for other witnesses but did not find
       any.
¶ 31       An individual named Charles Pettis also testified. Pettis was arrested on September 17,
       2008 on a drug charge and was taken to the criminal court at 26th and California for a bond
       hearing. While in the receiving area he saw defendant in a cell. Pettis stated that he was friends
       with both defendant and Ivory and described his relationship with Ivory as “drinking buddies.”
       Pettis asked defendant what happened to Ivory. According to Pettis, defendant denied shooting
       Ivory and told him that Ivory was shot by an individual who came up from behind a dumpster.
       Defendant said he fired one time at this individual. The individual shot at Ivory once and then
       three or four more times when Ivory was down. Defendant told Pettis that he went over to see if
       Ivory was still living and then took the money from his pocket and left. Three weeks after this
       conversation, the police picked up Pettis and questioned him. Pettis admitted that at the time of
       his arrest and conversation with defendant he used crack cocaine once a week and regularly
       drank a six-pack of beer a day but said the cocaine did not affect his memory. While he did not
       remember his arrest on September 18 or what he told police at that time, he did remember his
       conversation with defendant.
¶ 32       Prior to trial, defendant moved to suppress his statements, arguing that the detectives
       ignored the Illinois statute requiring the videotaping of all interrogations and defendant’s

                                                   -6-
       assertion of his constitutional rights. The trial court granted defendant’s motion to suppress in
       part and suppressed the first unrecorded statement defendant made and the pre-Miranda
       summary of an earlier interview by Detective Halloran after he moved defendant to a room
       with recording equipment, ruling that recording was required. The court suppressed all
       statements made by defendant before Miranda warnings were given. The court allowed all of
       defendant’s statements to Detective Halloran that followed defendant’s Miranda rights. The
       court allowed the State to use the statement defendant made at 10:30 p.m. up until the
       interrogation by Detectives Lewis and Adams, but suppressed defendant’s statements to
       Detectives Lewis and Adams because defendant made a clear invocation of his rights prior to
       that statement. We therefore do not consider defendant’s statement to Detectives Lewis and
       Adams.
¶ 33        Defendant also filed a motion seeking to bar “misleading opinion statements by the
       prosecution concerning firearms identification,” requesting that the State be barred from using
       phrases such as “to a reasonable degree of scientific certainty” or “to a reasonable degree of
       ballistic certainty.” The State agreed that its firearms expert would not use such terms and that
       he would state his testimony was his “opinion” as to any identification of ballistics.
¶ 34        The State’s firearms expert at trial was Justin Barr, a forensic scientist at the Illinois State
       Police laboratory who specialized in firearms identification. The trial court found Barr
       qualified to testify as an expert witness, without objection. Barr explained the basics of
       firearms identification to the jury, which is based on class characteristics of a weapon based on
       its caliber and other features determined prior to manufacture, such as rifling from the interior
       part of the barrel of a firearm, which creates lands and grooves and the direction of twists. Barr
       testified that these striated markings within the barrel are impressed onto the bullet as it travels
       down the barrel. Individual characteristics are the irregularities or imperfections that are
       caused by the manufacturing process or “abuse of the tool.” A particular firearm will have its
       own set of individual characteristics that set it apart from other firearms. The comparison of
       fired test bullets from a particular firearm is made through a comparison microscope, which is
       “basically two compound microscopes connected by an optical bridge where two items can be
       seen in the same field of view.” In making the comparison, he looks for striations, or scratch
       markings, on the bullet, “individual characteristics, or the overall pattern” that is “based on
       class and individual characteristics.” Barr testified that “[t]he basis for an identification is
       sufficient agreement of class and individual characteristics.” Barr testified that the question of
       what is “sufficient agreement” between the items is based on his training and experience. Barr
       testified that he does not use a national standard, and that examinations at the Illinois State
       Police laboratory are “just based on our training and experience, which is verified by another
       examiner,” and that there is no Illinois State Police standard.
¶ 35        Barr testified that he received several pieces of evidence in this case, including the fired
       bullet recovered from Ivory’s body, the Grendel Model P12 .380-caliber pistol recovered from
       defendant’s home with one magazine and unfired cartridge, and the four fired cartridge casings
       recovered from the scene of the shooting. Barr examined the gun and determined that the
       rifling inside was “six right,” meaning there were “six lands and grooves in the barrel with a
       righthand twist.” Barr testified these were class characteristics. Barr did not testify to any
       individual characteristics of the gun. Then Barr fired the firearm to determine if it was in
       operable condition and fired two test shots using two unfired cartridges from the lab. He fired



                                                     -7-
       the test shots through the gun into a water recovery tank. The test bullets and their cartridge
       casings are also the control group used to compare to the recovered bullet and casings.
¶ 36       Barr then compared those test bullets to the bullet recovered from Ivory’s body and the test
       casings to the casings that were recovered from the scene. In making the comparison, Barr used
       a comparison microscope with two stages, one on the right and one on the left, and through the
       oculars he sees both sides to compare. Barr determined that there was sufficient agreement
       between the bullet recovered from Ivory’s body and the test bullets fired from defendant’s gun
       and that the bullet recovered from Ivory’s body was fired from defendant’s gun. Barr also
       compared the four cartridge casings under the comparison microscope and determined that
       they also were fired from defendant’s gun.
¶ 37       Following Barr’s testimony on direct examination, defense counsel made an objection on
       “foundation” that was “based on Safford [(People v. Safford, 392 Ill. App. 3d 212 (2009))] in
       that we don’t believe that a foundation has been properly laid or discovery properly given as to
       the specifics of the striations that this examiner used to come to his conclusion.” The State
       responded that this area of inquiry was proper for cross-examination. The trial court overruled
       the objection.
¶ 38       On cross-examination, Barr explained that at the Illinois State Police crime lab, they “don’t
       really count the number of lines or how many things were in agreement, but it is an overall
       pattern based on class and individual characteristics.” Barr testified that “there is no set number
       of how many lines” he was looking for and the striations “don’t all have to line up,” and that
       examiners at the Illinois State Police laboratory “don’t count them.” Barr also testified that he
       does not look at every single line. Barr testified that the standard used to make the
       determination whether there was an identification is “sufficient agreement” and that this
       standard is commonly accepted in his field. Barr testified there is no specific standard as to the
       number of markings which have to match; each examiner decides on his or her own what is
       sufficient agreement. Barr testified that the question of what constitutes “sufficient agreement”
       between the two bullets for comparison is based on his training and experience. Barr further
       testified that he heard of the practices of “consecutive matching stria[tions]” and line counting,
       but those practices are not used in the Illinois State Police Laboratory. Barr was not aware of
       the quantifiable method, which uses a number standard.
¶ 39       Barr also testified that the Illinois State Police laboratory uses a verification system, where
       each examiner asks an available coworker to verify the conclusion. Barr concluded that the
       recovered fired bullet was fired from defendant’s pistol. Barr then lined up his microscope at
       the index mark and asked another technician to verify it. Barr told the other technician it was an
       identification, and the other technician agreed with Barr’s findings. Barr did not recall any
       other technician ever disagreeing with him or him disagreeing with any other technician. Barr
       knew there had been disagreements in the laboratory but was not sure if they kept track of
       them. Barr further explained there is no set procedure for choosing a verifier. The verifier is
       free to make his own determination.
¶ 40       On cross-examination, Barr testified that he did not know specifics of the gun
       manufacturing process, how the lands and grooves were made within a gun, and whether all
       guns produced by a manufacturer on the same day had the same lands and grooves. On
       redirect, Barr clarified that all guns made on a particular day may have the same class
       characteristics.


                                                    -8-
¶ 41       On redirect, Barr agreed that he uses methods and procedures commonly accepted in the
       area of firearms examination to determine whether a certain piece of evidence was fired from a
       particular firearm, but then it is his determination if a sufficient agreement of class and
       individual characteristic are present.
¶ 42       At the close of all the evidence, defendant’s motion for a directed verdict was denied.
¶ 43       Defense counsel requested an instruction on self-defense, the “justified use of force”
       instruction, which was granted over the State’s objection. At the final jury instruction
       conference, defendant informed the court that he did not want an instruction on the lesser
       offense of second-degree murder. The State nol-prossed the felony murder and armed robbery
       counts.
¶ 44       During jury deliberations, the jury sent the following note: “We want to see [defendant’s]
       interragation [sic] video.” The video was played for the jury in the courtroom by the sheriff.
       After further deliberation, the jury returned a verdict finding defendant guilty of murder,
       finding that defendant personally discharged a firearm that proximately caused the murder of
       another person.
¶ 45       Defendant filed a motion for a new trial, arguing that: (1) he was not proven guilty beyond
       a reasonable doubt; (2) the court erred in denying his pretrial motion to suppress statements;
       (3) the court erred in denying his pretrial motion to exclude evidence of the gun and bullet
       identification evidence; (4) the court erred in not excusing a certain juror who had been
       recalled to work; (5) the court erred in denying the defendant’s objection to the expert opinion
       conclusions of forensic scientist Justin Barr on the ground that a proper foundation for his
       opinion was not laid; (6) the court erred in denying defendant’s motion to exclude the
       videotape of the defendant’s interrogation when the State had not timely redacted it pursuant to
       court order, causing the trial to be unreasonably delayed; (7) the court erred in allowing Dr.
       James Filkins to testify as a substitute medical examiner, in violation of defendant’s sixth
       amendment rights; (8) the defendant did not receive a fair and impartial trial; (9) the court erred
       in overruling the defendant’s motion for a directed verdict at the end of the case; and (10) the
       assistant State’s Attorney made burden-shifting statements in closing argument. Defendant did
       not include any argument concerning jury instructions. The trial court held a hearing and then
       denied the motion.
¶ 46       At sentencing, the court heard victim impact statements from the following individuals:
       Brenda A. Walls and Erma Anderson, Ivory’s daughters; James Deans, Ivory’s brother;
       Dorothy Hunter, Ivory’s sister; and Linda Hunter, Ivory’s niece. Following arguments in
       aggravation and mitigation and defendant’s statement that he fired in self-defense, the trial
       court imposed a sentence of 55 years: 30 years for first-degree murder; and 25 years for the
       firearm sentencing enhancement. Defendant appealed.

¶ 47                                            ANALYSIS
¶ 48      Defendant argues the following: (1) the court erred in admitting Barr’s expert testimony
       concerning the firearm identification; (2) his guilt was not proven beyond a reasonable doubt;
       and (3) the court erred in failing to give a second-degree murder instruction.




                                                    -9-
¶ 49                      I. Expert Firearm Identification Opinion Testimony:
                                        “Trust Me” Is Not Enough
¶ 50       Defendant first argues that the court erred in admitting the expert opinion testimony of the
       State’s firearm/toolmark expert examiner, Justin Barr, and that this error was substantial,
       affected the outcome of his trial, and denied him a fair trial. We agree.

¶ 51                       A. Requirements for Admission of Expert Testimony:
                          All Expert Testimony Must Lay an Adequate Foundation
¶ 52        Expert testimony is admissible if the proffered expert is qualified, a foundation is laid
       establishing a basis for the expert’s opinions, and the testimony would assist the trier of fact in
       understanding the evidence. Todd W. Musburger, Ltd. v. Meier, 394 Ill. App. 3d 781, 800
       (2009). First, the expert must be found qualified to testify as an expert witness. “Expert
       testimony is admissible if the proffered expert is qualified by knowledge, skill, experience,
       training, or education, and the testimony will assist the trier of fact in understanding the
       evidence.” Snelson v. Kamm, 204 Ill. 2d 1, 24 (2003); Reed v. Jackson Park Hospital
       Foundation, 325 Ill. App. 3d 835, 842 (2001). “The indicia of expertise is not a given level of
       academic qualification, but whether the expert has knowledge and experience beyond the
       average citizen which would assist the jury in evaluating the evidence.” People v. Sims, 247 Ill.
       App. 3d 670, 675 (1993). “Whether the specialized knowledge is acquired through education,
       training, experience, or a combination of each, the witness may testify if he possesses such
       knowledge.” Id. Thus, an expert may be qualified on the basis of experience alone. Sims, 247
Ill. App. 3d at 675.
¶ 53        Second, if the expert opinion concerns scientific evidence, there must be a foundation laid
       for the scientific principle or methodology used by the expert in arriving at his or her opinion.
       Illinois follows the standard under Frye v. United States, 293 F. 1013 (D.C. Cir. 1923) for the
       admission of scientific evidence. See In re Commitment of Simons, 213 Ill. 2d 523, 529-31
       (2004). In determining whether evidence is scientific, a court looks to the methodology
       employed. See In re Marriage of Alexander, 368 Ill. App. 3d 192, 197 (2006). The proponent
       of evidence subject to the Frye test can prove general acceptance through scientific
       publications, prior judicial decisions, practical applications, as well as the testimony of
       scientists as to the attitudes of their fellow scientists. People v. McKown, 226 Ill. 2d 245, 254
       (2007) (court may consider cases from Illinois and other jurisdictions as well as technical
       writings). No additional inquiry into the validity or reliability of the technique or methodology
       is necessary. In re Commitment of Sandry, 367 Ill. App. 3d 949, 965-66, 969 (2006) (noting
       that Illinois does not follow a “ ‘Frye-plus-reliability’ test”; once the evidence is admitted,
       reliability is assumed). But Frye applies only to scientific methodologies that are new or novel.
       People v. McKown, 226 Ill. 2d 245, 254 (2007). Firearm and toolmark identification is not new
       or novel, and Illinois courts have “uniformly” concluded that toolmark and firearms
       identification methodology is generally accepted and admissible at trial. People v. Robinson,
       2013 IL App (1st) 102476, ¶ 91.
¶ 54        Third, all expert testimony, whether scientific or not, must have an adequate foundation in
       order to be admissible. “ ‘[T]he admission of an expert’s testimony requires the proponent to
       lay an adequate foundation establishing that the information upon which the expert bases his
       opinion is reliable.’ ” People v. Safford, 392 Ill. App. 3d 212, 221 (2009) (quoting Hiscott v.
       Peters, 324 Ill. App. 3d 114, 122 (2001), citing Soto v. Gaytan, 313 Ill. App. 3d 137, 146

                                                   - 10 -
       (2000)). “ ‘To lay an adequate foundation for expert testimony, it must be shown that the facts
       or data relied upon by the expert are of a type reasonably relied upon by [experts] in that
       particular field in forming opinions or inferences.’ ” People v. Smith, 2012 IL App (1st)
102354, ¶ 70 (quoting People v. Contreras, 246 Ill. App. 3d 502, 510 (1993)). This
       foundational requirement is required for the admission of all expert opinions. “It is the function
       of the trial court to determine whether the foundational requirements have been met.” Safford,
392 Ill. App. 3d at 221. The issue of the admission of expert testimony is a matter within the
       sound discretion of the circuit court. Snelson v. Kamm, 204 Ill. 2d 1, 24 (2003). “ ‘[E]ven
       where an abuse of discretion has occurred, it will not warrant reversal of the judgment unless
       the record indicates the existence of substantial prejudice affecting the outcome of the trial.
       [Citation.]’ ” People v. Jackson, 232 Ill. 2d 246, 265 (2009) (quoting In re Leona W., 228 Ill.
2d 439, 460 (2008)). This determination is a question of law, which is reviewed de novo.
       Safford, 392 Ill. App. 3d at 221.

¶ 55               B. It Is Inappropriate to Challenge an Expert’s Conclusion as Lacking
                   General Acceptance Under Frye Where the Expert Employed a Generally
                       Accepted Methodology But His Opinion Lacked Foundation;
                                the Appropriate Challenge Is to Foundation
¶ 56       In this case, Barr was qualified as an expert witness, without objection, and so Barr’s
       qualification as an expert witness is not at issue.
¶ 57       Defendant argues that Barr’s opinion lacked adequate foundation where he “did not testify
       to the specifics of the striations that he used to come to his conclusion,” and that the
       identification procedure testified to and used by Barr in this case “calls into question whether
       his identification procedure would be generally accepted in the relevant scientific and legal
       communities.” As part of defendant’s argument that Barr’s testimony lacked foundation,
       defendant also argues in his brief on appeal that firearm/toolmark identification is not
       “scientific.” Defendant argues that “[f]or the past eighty-plus years, the Illinois courts have
       assumed that the firearms identification technique used by the Illinois State Police (and other
       police departments) is a scientific method utilizing accepted standards in the particular field for
       judging the degree of confidence in the expert’s conclusion.” Defendant relies on a report
       issued in February 2009 by the National Academy of Sciences, authored by its Committee on
       Identifying the Needs of the Forensic Science Community of the National Research Council
       entitled “Strengthening Forensic Science in the United States: A Path Forward” (2009) (NRC
       Report).3 Relying on the NRC Report, defendant further argues that “[a]s it stands today,
       firearms identification is ‘scientific’ only to the extent that it is performed by individuals
       employed as forensic scientists.”
¶ 58       Defendant thus takes issue with whether Barr’s methodology in this case is “generally
       accepted” and also takes issue with the scientific methodology of firearm/toolmark
       identification itself and disputes its reliability, as well as challenging the foundation of Barr’s
       ultimate expert opinion.
¶ 59       While it is tempting to think of these types of arguments as a Frye question, Frye is only for
       new or novel scientific methodologies. There is nothing new or novel about using a

          3
              The NRC Report is available at https://www.ncjrs.gov/pdffiles1/nik/grants/228091.pdf.

                                                     - 11 -
       comparison microscope to compare two bullets for firearm/toolmark comparison and
       identification. To the extent defendant urges us to declare this particular expert’s testimony
       with zero individual factors identified by his firearm/toolmark comparison as a new or novel
       science or lacking general acceptance, we decline. This expert’s zero-based testimony was the
       result of either the shortcut direct examination by the State or poor testimony by the expert,
       which failed to lay an adequate foundation. Litigants have attempted to attack expert opinion
       testimony on the ground that the basis is not reasonably relied upon by experts in the field or
       lacks general acceptance, under a Frye-type challenge. But the Illinois Supreme Court has
       “reiterate[d] that a Frye admissibility challenge is not the proper vehicle to question the
       conclusions an examiner reaches in a particular case.” People v. Luna, 2013 IL App (1st)
       072253, ¶ 72. The appropriate challenge is to foundation, which was the objection made by
       defendant at trial.

¶ 60                      C. We Will Not Consider Forfeited Objection or Issues
                               or Evidence That Was Not Introduced at Trial
¶ 61        Further, objections regarding Barr’s particular methodology in this case and regarding the
       general acceptance of the methodology of firearm/toolmark identification itself were not made
       at trial. Defendant objected only on the basis of “foundation *** based on Safford [(People v.
       Safford, 392 Ill. App. 3d 212 (2009))] in that we don’t believe that a foundation has been
       properly laid or discovery properly given as to the specifics of the striations that this examiner
       used to come to his conclusion.” We do not read this specific objection to include a further
       Frye objection to Barr’s specific methodology lacking general acceptance or to the general
       acceptance of the general methodology employed in firearm/toolmark identification. Though
       defendant urged us to consider these arguments at oral argument of this case, such objections
       were not made below at trial and thus these arguments were forfeited, as defendant recognized
       at oral argument. Any objection to Barr’s methodology as being new or novel or not being
       generally accepted under Frye was forfeited and we will not consider such argument. See
       People v. Enoch, 122 Ill. 2d 176, 186-87 (1988); People v. Nieves, 192 Ill. 2d 487, 503 (2000);
       Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008).
¶ 62        We also disagree with the dissent’s speculations about the strength of Barr’s opinion based
       on the alleged fact that the defense inadvertently included a copy of an expert report it did not
       use at trial. We note defendant’s concern at oral argument with unconstitutional
       burden-shifting. This expert opinion was not admitted at trial and is not part of the record of the
       official proceedings at trial. This court will not consider evidence that is not part of the trial
       record or presented to the trial judge. See Ruiz v. Walker, 386 Ill. App. 3d 1080, 1081 (2008).
       See also People v. Williams, 200 Ill. App. 3d 503, 513 (1990) (police laboratory report could
       not be considered on appeal in a supplemental record where that evidence was not admitted
       into evidence at trial). The report is not part of the trial record and has no bearing on the
       adequacy on the foundation of Barr’s expert opinion. We therefore do not rely on any mention
       of this report in our holding.




                                                   - 12 -
¶ 63                   D. Whether It Is a Hard “Science” or Not, Firearm/Toolmark
                      Identification Is a Useful Forensic Aid and the Methodology in
                             Firearm/Toolmark Identification Has Long Been,
                            and Continues to Be, Generally Accepted in Illinois
¶ 64        “The determination of the reliability of an expert’s methodology is naturally subsumed by
       the inquiry into whether it is generally accepted in the scientific community.” People v.
       Nelson, 235 Ill. 2d 386, 431 (2009) (citing Donaldson v. Central Illinois Public Service Co.,
       199 Ill. 2d 63, 80-81 (2002)). A particular methodology is generally accepted if “the
       underlying method used to generate an expert’s opinion is reasonably relied upon by experts in
       the relevant field.” In re Commitment of Simons, 213 Ill. 2d 523, 530 (2004).
¶ 65        As to the methodology itself, Illinois has long recognized the admissibility of
       firearm/toolmark comparison and identification. See People v. Fisher, 340 Ill. 216, 238-39
       (1930) (first admitted firearm/toolmark comparison expert testimony); People v. O’Neal, 118
Ill. App. 2d 116 (1969); People v. McKinnie, 18 Ill. App. 3d 1012 (1974); People v. Miller, 31
Ill. App. 3d 436, 446-47 (1975); People v. Singletary, 73 Ill. App. 3d 239, 248-49 (1979). We
       have recently reiterated that expert firearm/toolmark identification testimony has been
       generally admissible in Illinois courts for decades and there is no split of authority in Illinois on
       this issue. Robinson, 2013 IL App (1st) 102476, ¶ 80.
¶ 66        We have further specifically reiterated that we will continue to analyze firearm/toolmark
       comparison and identification expert testimony as one involving scientific evidence. See
       Robinson, 2013 IL App (1st) 102476, ¶ 67. In Robinson, we held that while “federal and state
       courts have had occasion to revisit the admission of expert testimony based on toolmark and
       firearms identification methodology,” the courts have “uniformly” concluded that toolmark
       and firearms identification methodology is generally accepted and admissible at trial.
       Robinson, 2013 IL App (1st) 102476, ¶ 91.
¶ 67        The NRC Report relied upon by defendant to challenge the discipline of firearm/toolmark
       identification was authorized by Congress and summarizes the state of forensic science in the
       United States. The report includes a helpful description of how toolmarks are created, which
       aids our analysis and is helpful in explaining this forensic discipline. “Toolmarks are generated
       when a hard object (tool) comes into contact with a relatively softer object.” NRC Report,
       supra at 150. Toolmarks associated with a firearm may occur in the commission of a crime
       when “the internal parts of a firearm make contact with the brass and lead [or other materials]
       that comprise ammunition.” Id. “The manufacture and use of firearms produces an extensive
       set of specialized toolmarks.” Id. at 150-51.
¶ 68        The NRC Report was critical of all disciplines in forensic science as generally not being
       “scientific” enough, except DNA analysis. The NRC Report states:
               “With the exception of nuclear DNA analysis, however, no forensic method has been
               rigorously shown to have the capacity to consistently, and with a high degree of
               certainty, demonstrate a connection between evidence and a specific individual or
               source.” NRC Report, supra, at 7.
¶ 69        The NRC Report goes on to further explain:
               “In terms of scientific basis, the analytically based disciplines generally hold a notable
               edge over disciplines based on expert interpretation. But there are important variations
               among the disciplines relying on expert interpretation. For example, there are more

                                                    - 13 -
                established protocols and available research for fingerprint analysis than for the
                analysis of bite marks. There also are significant variations within each discipline. For
                example, not all fingerprint evidence is equally good, because the true value of the
                evidence is determined by the quality of the latent fingerprint image. These disparities
                between and within the forensic science disciplines highlight a major problem in the
                forensic science community: The simple reality is that the interpretation of forensic
                evidence is not always based on scientific studies to determine its validity. This is a
                serious problem.” NRC Report, supra, at 7-8.
¶ 70        The NRC Report’s critique of firearm/toolmark identification specifically was that “the
       final determination of a match is always done through direct physical comparison of the
       evidence by a firearms examiner, not the computer analysis of images,” and the examiner
       makes “a subjective decision based on unarticulated standards and no statistical foundation for
       estimation of error rates.” NRC Report, supra, at 153-54. Thus, the National Academy of
       Sciences committee feels that human expert interpretations not based on strictly “scientific”
       studies and “computer analysis” to establish their validity pose a “serious problem.”
¶ 71        We note that defendants in other reported cases have also relied on the NRC Report in an
       attempt to undermine the legitimacy of firearm/toolmark examination in criminal cases and
       reverse convictions against them based on such evidence. See Robinson, 2013 IL App (1st)
102476, ¶ 90. But to argue that forensic evidence must have the certainty of a laboratory test or
       computer analysis and results that are independent of any human interpretation such as DNA
       evidence in order to be admissible as “scientific” would wipe out the majority of forensic
       evidence except DNA and perhaps tests for blood typing and tests for the presence or absence
       of gun powder residue.
¶ 72        The reality in forensic science and its application to criminal cases and our justice system is
       that these human expert interpretations are highly probative and aid triers of fact and the police
       in not only convicting but also excluding suspects as perpetrators of crimes. The types of
       forensic trace evidence comparison methods that are admissible in Illinois are varied and
       include, for example, handwriting comparison, blood spatter analysis, bitemark identification,
       shoe and tire impressions, fingerprints, gunshot residue and patterns, forensic botany (analysis
       of plant material found in connection with a crime), forensic pathology, paint analysis, and hair
       and fiber comparison. See, e.g., People v. Knox, 121 Ill. App. 3d 579, 583-84 (1984) (first
       Illinois case admitting expert testimony regarding blood spatter evidence; held the record
       established an adequate foundation for such expert testimony and that the technique used by
       the officer is essentially one of pattern recognition and reconstruction, rejecting the
       defendant’s argument that this area of expertise requires substantial training in physics);
       People v. Davis, 304 Ill. App. 3d 427, 437 (1999) (holding that the method employed to
       identify lip prints, a side-by-side comparison, is reliable where the experts testified that the
       method they employed to identify the lip print was the same as the well-accepted method of
       fingerprint identification, which is accepted by the forensic science community, the FBI, and
       the Illinois State Police); People v. Shaw, 278 Ill. App. 3d 939, 948 (1996) (“Because of the
       unique quality of an individual’s dentition, testimony concerning bite mark identification is
       admissible in Illinois.”); People v. Mackins, 17 Ill. App. 3d 24, 38 (1974) (affirmed admission
       of expert opinion evidence regarding scientific analysis of paint samples and of fibers found on
       defendants’ clothing and fibers found on victim’s clothing in accordance with morphological
       characteristics). These pieces of forensic evidence have proven capable of comparison and


                                                    - 14 -
       identification to specific individuals or sources, even though they do involve human analysis
       by experts and, necessarily, some subjective interpretation, and have long been upheld as
       admissible where the expert lays a proper foundation concerning the bases for his or her
       opinion.
¶ 73       To the extent that the NRC Report questions the “scientific” basis for firearm/toolmark
       identification, it may indeed be more appropriate to view the discipline of firearm/toolmark
       identification as one that is forensic, mechanical or technical and specialized, yet still requiring
       expert testimony, instead of being deemed a “science.” The fact that this field has been termed
       a science may be more a reflection of antiquated notions of anything new and novel as a
       “science.” But if it is true that the discipline of firearm/toolmark examination is not
       “scientific,” all that would mean is that any expert opinion in this area is not subject to the Frye
       admissibility standard in the first place. See People v. Shinohara, 375 Ill. App. 3d 85, 111
       (2007) (holding that if an expert’s opinion is derived solely from his or her observations and
       experiences, the opinion is generally not considered to be scientific evidence for purposes of
       the Frye standard of admissibility; on the other hand, if the expert’s opinion is derived from a
       the scientific method or particular scientific methodology, such as the application of scientific
       principles or the use of other literature or studies, then the opinion is generally considered
       scientific). Such expert opinions would still, however, be admissible through general expert
       testimony, subject to the general foundation requirements as a safeguard.
¶ 74       The NRC Report does not change the long-standing fundamental recognition in Illinois
       that the facts relied upon by experts in toolmark and firearm comparison are of a type
       reasonably relied upon by experts in the field in order to establish a proper foundation.
       Questioning whether the discipline of firearm/toolmark examination is deemed a strict
       “science” or not does not diminish its value, nor does it overturn Illinois’s long-standing
       acceptance of the facts relied upon by such experts as facts that are reasonably relied upon in
       this discipline.
¶ 75       The NRC Report provides no basis for any change in Illinois law. We have held that “[i]t is
       not the purview of the courts to exclude entire fields of study from the general acceptance test
       because those sciences are ‘softer,’ while allowing experts in those fields to present opinions
       that create a perception of scientific certainty. Creating these exceptions opens the justice
       system to abuse.” In re Detention of New, 2013 IL App (1st) 111556, ¶ 57, aff’d, 2014 IL
116306. Our jurisprudence and justice system continue to contain safeguards, including the
       role of the trial court in determining whether foundational requirements for the expert opinion
       are met, as well as the defense’s opportunity to vigorously cross-examine the experts.

¶ 76                      E. Foundation for an Expert’s Opinion Testimony Is
                          Necessary for Admission; Foundation Is Not an Issue
                            Regarding Merely the Weight of the Testimony
¶ 77       Nevertheless, the fact that the methodology of firearm/toolmark identification is generally
       accepted, and that Barr testified to how he followed the methodology, does not remove the
       further requirement of laying a proper foundation for the expert opinion. We reiterate that the
       issue is not the foundation for qualifying Barr to testify as an expert witness or even the
       foundation he laid for his methodology but, rather, the foundation for his subsequent expert
       opinion testimony. The question is whether Barr’s testimony meets foundational requirements
       for the admission of expert testimony generally. The proponent must “ ‘lay an adequate

                                                    - 15 -
       foundation establishing that the information upon which the expert bases his opinion is
       reliable.’ ” (Emphasis added.) Safford, 392 Ill. App. 3d at 221 (quoting Peters, 324 Ill. App. 3d
       at 122, citing Soto, 313 Ill. App. 3d at 146). Part of the general foundation requirement for
       expert testimony is that “ ‘it must be shown that the facts or data relied upon by the expert are
       of a type reasonably relied upon by [experts] in that particular field in forming opinions or
       inferences.’ ” People v. Smith, 2012 IL App (1st) 102354, ¶ 70 (quoting People v. Contreras,
       246 Ill. App. 3d 502, 510 (1993)). This foundational requirement is a prerequisite for all expert
       opinions, whether deemed “scientific” or not. This is an admissibility issue, not merely weight.
       Only after a proper foundation has been laid does the expert’s testimony become a matter of
       weight to be assigned by the jury. “After proper foundation has been laid, ‘the weight to be
       assigned to that testimony is for the jury to determine.’ ” (Emphasis added.) Baley v. Federal
       Signal Corp., 2012 IL App (1st) 093312, ¶ 74 (quoting Fronabarger v. Burns, 385 Ill. App. 3d
560, 565 (2008)). The concern is whether the defendant’s right to a fair trial was impacted by
       the admission of an expert’s testimony that lacked foundation. Safford, 392 Ill. App. 3d at 223
       (citing People v. Brown, 57 Ill. App. 3d 528, 531 (1978)).

¶ 78                     F. “Take My Word For It” or “Trust Me” Is Not Enough:
                         Barr Did Not Lay an Adequate Foundation for His Expert
                       Opinion That the Bullet Recovered From the Victim Matched
                      Defendant’s Gun Where He Did Not Testify to Any Individual
                         Characteristics of the Firearm and the Bullet or Give Any
                          Reason for His Expert Opinion That There Was a Match
¶ 79       Barr did not point to any information upon which he based his opinion that the recovered
       bullet matched defendant’s gun. Class and individual striations and unique toolmarks
       constitute the information of a type reasonably relied upon by experts in the field of
       firearm/toolmark comparison. Barr explained that class characteristics result from the design
       of a firearm prior to manufacture and include the rifling of the inside of the barrel of the gun,
       while individual characteristics “are the irregularities or imperfections that are caused by the
       manufacturing process due to use or abuse of the tool.” Barr testified that a particular firearm
       will have its own set of individual characteristics that set it apart from other firearms. Yet, Barr
       testified that “[t]he basis for an identification is sufficient agreement of class and individual
       characteristics.” Barr testified, “We don’t really count the number of lines or how many things
       are in agreement, but it is an overall pattern based on class and individual characteristics.”
¶ 80       But Barr only testified to the class characteristics of defendant’s gun, a Grendel .38-caliber
       pistol, which was six striations to the right. Barr did not testify to any individual characteristics
       of defendant’s gun. In addition, Barr did not testify to any characteristics of the bullet
       recovered from Ivory, either class characteristics or individual characteristics. Barr was asked
       about the individual characteristics of the bullet recovered from Ivory, “Were you able to
       determine the individual characteristics of that bullet?” Barr replied, “Could you be a little
       more specific as to what you mean by that?” The prosecutor then stated, “We will come back to
       the bullet,” but never did. Barr testified that he determined that the firearm and the recovered
       bullet were “of the same class characteristics,” but did not testify to any individual
       characteristics and the prosecutor never returned to the line of questioning regarding the
       individual characteristics of the recovered bullet. Barr did not testify to even a single individual


                                                    - 16 -
       characteristic or striation or marking as a point of comparison on the bullet recovered from
       Ivory to the test bullets fired from defendant’s gun. He did not testify to even one. Barr merely
       testified that there was “sufficient agreement” between the bullet and defendant’s gun, and did
       not point to even a single piece of information to explain. When asked specifically about the
       striations on the recovered bullet, Barr testified, “They don’t all have to line up if that is what
       you are asking. We are looking for an agreement, and there is no set number.” Even upon
       vigorous cross-examination, Barr’s testimony focused on the “sufficient agreement” standard
       and the fact that under this standard there is no requirement for a minimum number of striation
       matches but, again, he did not testify to any specific markings or individual characteristics for
       comparison. Barr gave no reason at all to support his expert opinion that there was sufficient
       agreement and a match between the bullet recovered by the victim and defendant’s gun.
¶ 81        This case is indeed markedly similar to Safford, as defendant argues. Although Safford was
       a fingerprint case, the comparison of unique points and marking is similar to the comparison in
       firearm/toolmark identification. In Safford, no points of comparison were ever identified by
       the fingerprint expert and there was no testimony by the expert as to how he arrived at his
       conclusion that the latent palm print matched defendant’s palm print. Safford, 392 Ill. App. 3d
       at 221. We therefore agreed with the defendant’s argument that the expert’s testimony
       amounted to no more than “ ‘take my word for it.’ ” Safford, 392 Ill. App. 3d at 224. We held
       that absent any explanation that established the legal foundation for the expert’s ultimate
       opinion, the admission of his opinion was reversible error. Safford, 392 Ill. App. 3d at 228,
       230-31. We further held that “[w]hile the paucity of points of similarity may go to the weight
       of the evidence rather than admissibility [citation], as the paucity approaches zero, our concern
       is no longer with weight but with admissibility.” Safford, 392 Ill. App. 3d at 225.
¶ 82        Here, just as in Safford, that is precisely the number of points of comparison we have: zero.
       In this case, there literally was no foundation for Barr’s expert opinion testimony, just as in
       Safford, where no points of comparison were ever identified.
¶ 83        The State argues that this case is distinguishable from Safford where Barr “testified to the
       exact basis of his opinion, which was ‘sufficient agreement.’ ” But “sufficient agreement” is
       the generally accepted standard and constituted Barr’s ultimate opinion. 4 “Sufficient
       agreement” is not the factual basis of the opinion. There is nothing “exact” about merely
       concluding there was “sufficient agreement” without any explanation of any facts leading to
       that conclusion.
¶ 84        The State also argues that this case is distinguishable from Safford, where defense counsel
       conducted a lengthy cross-examination and that “[i]f anything, defendant here benefitted from
       any lack of specificity in Barr’s testimony, shaping his cross-examination to portray the
       ‘sufficient agreement’ standard as sloppy, subjective, and unscientific.” We disagree that
       defendant benefitted in any way from Barr’s lack of foundation for his opinion. As we noted in
       Safford, expert testimony where no explanation is provided for how the expert reached his or

           4
            We note that the generally accepted standard of “sufficient agreement” testified to by Barr is the
       same as the theory of identification promulgated by the Association of Firearms and Tool Mark
       Examiners (AFTE): “sufficient agreement.” See AFTE Criteria for Identification Committee, The
       Theory of Identification, Range of Striae Comparison Reports and Modified Glossary Definitions–An
       AFTE Criteria for Identification Committee Report, 24 AFTE J. 337 (Apr. 1992). But because Barr did
       not specifically identify the AFTE theory as the standard he followed we do not rely on it.

                                                     - 17 -
       her opinion deprives the defendant of any meaningful means to challenge the conclusion of the
       expert on cross-examination:
               “Our problem with the expert testimony here is that [the expert] claimed to base his
               opinion ‘upon facts personally known to him, [but] he [was unable to] testify to those
               facts.’ [Citation.] That vigorous cross-examination occurred as to the absence of details
               is hardly an adequate test of the substance of [the expert’s] opinion.” Safford, 392 Ill.
               App. 3d at 227.
¶ 85       The State further argues that “the validity of Safford has been questioned recently,
       including by this Court in People v. Negron, 2012 IL App (1st) 101194.” The State
       misapprehends both our holding in Negron and the factual similarity between this case and
       Safford and its dissimilarity to Negron. In Negron, we held that Safford is an “outlier” case
       factually (People v. Negron, 2012 IL App (1st) 101194, ¶ 41) because the expert in Safford did
       not testify to any points of comparison and also did not explain how he arrived at his expert
       conclusion, which is a rare circumstance. Over the years, most firearm/toolmark expert
       opinion cases involve some number of points of comparison and also detail any unique
       toolmarks. See, e.g., People v. Miller, 31 Ill. App. 3d 436, 446-47 (1975) (expert testified that
       the evidence bullet and two other bullets test-fired from the weapon all had identical class
       characteristics of six lines and grooves twisting to the right, as well as identical individual
       markings caused by imperfections in the weapon’s barrel). There have not been many cases
       reversing the admission of an expert firearm/toolmark examiner’s expert opinion for lack of
       foundation. See People v. Berkman, 307 Ill. 492, 500-01 (1923) (holding a proper foundation
       had not been laid for the ballistics expert’s opinion due to a lack of testimony as to facts
       pertaining to the particular rifling of the gun that made the peculiar marks on the fired bullet).
¶ 86       Consistent with Safford, in Negron we specifically noted not only that Safford is an outlier
       case factually but we also noted that “no reported case since [Safford] has held that there must
       be a minimum number of points of fingerprint comparison or a disclosure of a specific number
       of points of similarity found by the expert.” Negron, 2012 IL App (1st) 101194, ¶ 41. But our
       holding in Negron does not stand for the proposition that an expert’s opinion is admissible
       where he or she does not testify to any points of comparison or any reason for his expert
       opinion.
¶ 87       In Negron, the expert not only generally explained the process of fingerprint comparison,
       but he also went into detail about how he compared the defendant’s palm print to the recovered
       latent print at the crime scene and included descriptions of the various minutiae and points he
       looked for and that in his side-by-side comparison through a magnifying glass he found unique
       areas in the minutiae that matched. Negron, 2012 IL App (1st) 101194, ¶ 37. Thus, the expert
       in Negron described points of minutiae, though not stating an exact number of specific points
       of comparison, and he detailed how he arrived at his conclusion.
¶ 88       While toolmark and firearm comparison does not require a minimum number of points of
       comparison, there must be some explanation of the bases for the expert’s opinion. We note
       that, additionally, it may be the better practice for experts to also show a side-by-side photo
       comparison to aid the trier of fact while explaining the bases for such expert opinions for the
       jury to be able to weigh this evidence. Regardless, the expert must still testify regarding the
       bases and reasons for his or her opinion with some actual comparison.
¶ 89       Barr’s minimal testimony that he looked at the “overall pattern” and concluded that there
       was “sufficient agreement” equates to telling the trier of fact “take my word for it.” Telling the

                                                   - 18 -
       jury to “take my word for it” is not enough. There must be some reason given for the expert’s
       opinion. Although we have previously declined to expressly hold that there should be a
       minimum number of points of comparison, to establish some foundation it is apparent that at
       least a minimum of one point of comparison or marking or other reason for the expert’s
       opinion must be given.
¶ 90        What is at issue is the most basic foundational requirement for the admission of an expert
       opinion. If there are no facts given regarding how the opinion was reached, there effectively
       cannot be any relevant and probative cross-examination of an expert’s reasons and bases for
       his or her opinion, and the burden is indeed shifted entirely to the defense, as defense counsel
       maintained at oral argument. Foundation as a gatekeeping requirement would be rendered a
       nullity.
¶ 91        The State relies on People v. O’Neal, 118 Ill. App. 2d 116 (1969), arguing that there the
       court held that the testimony of the ballistics expert witness was properly admitted in evidence,
       even though there was no factual basis in the evidence to support his conclusion and no
       description of any particular points of similarity. In both Safford and O’Neal the experts did
       not identify any specific points of comparison they relied upon in reaching their opinions. See
       Safford, 392 Ill. App. 3d at 221; O’Neal, 118 Ill. App. 2d at 122. The difference between
       O’Neal and Safford is that in Safford the expert also did not provide any testimony concerning
       the methodology of how he conducted the examination and comparison of the fingerprints in
       that case and he made no notes that said how he reached his opinion (Safford, 392 Ill. App. 3d
       at 221), whereas in O’Neal the expert did testify to the procedure he used in that case to make
       his comparison, using a comparison side-by-side microscope and an optical bridge and looking
       at the bullets side-by-side at the “small microscopic imperfections made in the bore of the gun”
       (O’Neal, 118 Ill. App. 2d at 121-22).
¶ 92        Similar to O’Neal, Barr did at least testify to the methodology of how he conducted the
       particular examination of the bullet and cartridge casings in this case, testifying that he used a
       comparison microscope with two stages and that, through the oculars, he looked for the
       “overall pattern” that is “based on class and individual characteristics.” We note that although
       O’Neal has not been reversed, it is a 1969 case and has been cited only four times (other than
       the discussion in Safford), and not for the particular proposition at issue here, that expert
       opinions completely devoid of any testimony regarding any markings in firearm/toolmark
       identification have sufficient foundation. See People v. Johnson, 11 Ill. App. 3d 745, 749
       (1973); People v. Edgeworth, 30 Ill. App. 3d 289, 301 (1975); People v. Driver, 62 Ill. App. 3d
847, 853 (1978). The only case citing O’Neal for this particular proposition is People v. Miller,
       31 Ill. App. 3d 436 (1975), but the expert in that case testified to the class characteristics in his
       identification between the recovered evidence bullets and the firearm. See Miller, 31 Ill. App.
3d at 447 (“Here the test bullets were offered in evidence and although the expert did not
       describe the details of the individual markings caused by imperfections in the gun’s barrel, he
       did describe the class characteristics.”). Here, Barr only testified to the class characteristics of
       defendant’s firearm as observed from the test bullets. Barr did not testify as to any class
       characteristics on the recovered bullet or how it matched defendant’s gun, as did the expert in
       Miller. Miller also is nearly 40 years old and has also not been recently relied upon in any
       recent reported precedent for this proposition. This leaves no reported case other than O’Neal
       where a firearm/toolmark identification expert’s testimony was found to have sufficient



                                                    - 19 -
       foundation where the expert did not testify to even a single individual marking on the actual
       recovered bullets from the crime that led to his conclusion.
¶ 93        We acknowledge that Safford noted that O’Neal was not “at odds” with the holding in
       Safford, but Safford noted that the ground of the challenge to the expert’s testimony was
       different where “[t]he defendant in O’Neal did not argue that the jury was being asked by the
       expert to ‘take his word for it,’ ” as the defendant in Safford claimed. Safford, 392 Ill. App. 3d
       at 227. Instead, the defendant in O’Neal had argued that “ ‘either the test bullets,
       photomicrographs, or an explanation of the particular similarities should have been offered
       into evidence; and that as a result defendant’s right to proper cross-examination was
       improperly restricted.’ ” Safford, 392 Ill. App. 3d at 227 (quoting O’Neal, 118 Ill. App. 2d at
       122-23). On the other hand, the defendant in Safford was challenging the admission of the
       expert’s testimony on the ground that the expert provided no supporting facts for his opinion
       and based his opinion “ ‘upon facts personally known to him,’ ” which even O’Neal held is
       impermissible. Safford, 392 Ill. App. 3d at 227 (quoting O’Neal, 118 Ill. App. 2d at 123). This
       is the same challenge being made by defendant here in this case as well.
¶ 94        Upon a close reading of O’Neal, we believe that while the law was correctly stated, the
       application of the law to the facts was inconsistent, as the expert in O’Neal did not testify to
       those facts personally known to him regarding the factual basis of his expert opinion but,
       rather, only to the methodology he employed and his ultimate opinion. To the extent that
       O’Neal would allow admission of expert opinion testimony of an identification by
       firearm/toolmark examination experts based solely on testimony as to the methodology and
       examination procedure they used, without laying any foundation as to any facts they observed
       that led to their expert conclusion of a match we do not follow it, as we hold that such
       testimony does not satisfy the foundation requirement. “ ‘[T]he admission of an expert’s
       testimony requires the proponent to lay an adequate foundation establishing that the
       information upon which the expert bases his opinion is reliable.’ ” (Emphasis added.) Safford,
392 Ill. App. 3d at 221 (quoting Hiscott, 324 Ill. App. 3d at 122, citing Soto, 313 Ill. App. 3d at
       146). “ ‘An expert’s opinion is only as valid as the basis and reason for the opinion.’ ” People
       v. Wright, 2012 IL App (1st) 073106, ¶ 127 (quoting Wilson v. Bell Fuels, Inc., 214 Ill. App. 3d
868, 875 (1991)). Testifying to the method of examination used and what the expert is looking
       for establishes only what the expert did; it does not establish any information as to what the
       expert actually found and does not provide any information for the bases and reasons for his or
       her ultimate opinion. An expert must give some reason for his or her opinion.

¶ 95                G. The Error in Admitting Barr’s Testimony Was Not Harmless,
                         as It Placed the Murder Weapon in Defendant’s Hands
¶ 96       The State’s last argument is that even if Barr’s testimony was improperly admitted, this
       error was harmless because defendant was not prejudiced and the State offered “significant
       other evidence of defendant’s guilt.” To establish that an error was harmless the “State must
       prove beyond a reasonable doubt that the jury verdict would have been the same absent the
       error.” People v. Thurow, 203 Ill. 2d 352, 363 (2003). When deciding whether error is
       harmless, a reviewing court may: (1) focus on the error to determine whether it might have
       contributed to the conviction; (2) examine the other properly admitted evidence to determine
       whether it overwhelmingly supports the conviction; or (3) determine whether the improperly


                                                   - 20 -
        admitted evidence is merely cumulative or duplicates properly admitted evidence. In re
        Rolandis G., 232 Ill. 2d 13, 43 (2008).
¶ 97        We hold the State has failed to carry its burden of showing beyond a reasonable doubt that
        the jury’s verdict would have been the same without Barr’s testimony. There were no
        eyewitnesses in this case. The testimony of Danies and Stanley merely established that
        defendant changed his jacket the day of the murder but Stanley did not think this was unusual
        because it was raining. We also do not find this unusual or probative. Further, defendant’s own
        statement in the videotape of the police interrogation was consistent with what he told the
        victim’s family, that he was with Ivory when two individuals who were selling drugs attempted
        to rob Ivory and one of them shot Ivory. Defendant had told Danies and Stanley before the
        shooting that he was “going to put this thing up,” which Stanley took to mean he would put his
        gun away. While the State attempted to portray robbery as a motive for defendant to kill Ivory,
        and Pettis testified that defendant told him that he took money from Ivory’s pocket after he
        checked to see if Ivory was still alive, $20 was found on Ivory at the medical examiner’s office.
        In his taped interview with Detectives Halloran and Gorman, defendant denied that he had a
        weapon at the time Ivory was shot and denied shooting Ivory the night of September 12 and
        told the detectives he had no reason to shoot Ivory. Defendant’s jacket was inventoried but was
        never sent for testing for gunpowder residue. The State concedes, “[i]t is correct that Barr’s
        testimony placed the murder weapon in defendant’s hands and demonstrated that the shot that
        killed Anderson came from defendant’s gun.”
¶ 98        Other than perhaps DNA evidence, we can think of no evidence more prejudicial than
        evidence literally placing the murder weapon in a defendant’s hands. Here, the jury asked to
        view the videotape of defendant’s statement to the police. This indicates that the jury was
        seriously weighing the evidence and had doubt about the State’s case. Barr’s opinion as a
        ballistics/toolmark expert was a critical piece of evidence in this case. The importance of
        presenting such a “match” to the jury could have overshadowed all the other evidence. The
        erroneous admission of Barr’s foundationless expert opinion caused substantial prejudice and
        thus denied defendant a fair trial. See People v. Howard, 305 Ill. App. 3d 300, 309 (1999)
        (holding that the trial court’s error in admitting the expert testimony caused substantial
        prejudice to the defendant and denied him a fair trial).
¶ 99        We believe that the trial court abused its discretion in admitting the opinion testimony of
        Barr. We further conclude that the trial court’s error in admitting the expert testimony caused
        substantial prejudice to the defendant and denied him a fair trial. We therefore reverse the
        defendant’s conviction and remand the cause for a new trial.

¶ 100                                    II. Sufficiency of the Evidence
¶ 101       Defendant next argues that his guilt of the offense of first-degree murder was not proven
        beyond a reasonable doubt, specifically arguing that the “State’s case rested on a questionable
        firearms identification between a single bullet and [defendant’s] handgun, circumstantial
        evidence, and the somewhat varied statements which [defendant] made regarding the
        shooting.”
¶ 102       Because the error in admitting the expert opinion requires that his conviction be reversed
        and the cause remanded for a new trial, we hold that the evidence submitted at trial was
        sufficient for a jury to reach a verdict that defendant was guilty beyond a reasonable doubt and,
        thus, in remanding for a new trial based on the erroneous admission of the expert’s opinion

                                                   - 21 -
        testimony, the defendant faces no risk of double jeopardy on retrial. See People v. Howard,
        305 Ill. App. 3d 300, 309 (1999) (citing People v. Taylor, 76 Ill. 2d 289, 309 (1979)). “All
        evidence submitted at the original trial may be considered in determining the sufficiency
        question for double jeopardy purposes.” People v. Avery, 180 Ill. App. 3d 146, 157 (1989)
        (citing Lockhart v. Nelson, 488 U.S. 33 (1988), and People v. Stofer, 180 Ill. App. 3d 158
        (1989)). “Retrial is permitted even where the evidence remaining after discounting the
        erroneously admitted evidence is insufficient to sustain a verdict.” Avery, 180 Ill. App. 3d at
        157 (citing Lockhart, 488 U.S. 33). Double jeopardy is not a bar where reversal is the result of
        trial error. Avery, 180 Ill. App. 3d at 157 (citing Burks v. United States, 437 U.S. 1 (1978)). “A
        reversal based on trial errors such as the incorrect receipt of evidence implies nothing with
        respect to defendant’s guilt, but merely determines that he was convicted through a judicial
        process which is defective in some fundamental respect.” (Emphasis omitted.) Avery, 180 Ill.
        App. 3d at 157 (citing Lockhart, 488 U.S. at 41 n.8, citing United States v. Tranowski, 702 F.2d
668 (7th Cir. 1983), and Taylor, 76 Ill. 2d 289). Our holding does not constitute any
        implication as to the defendant’s guilt or innocence which would be binding on retrial.
        Howard, 305 Ill. App. 3d at 309 (citing Taylor, 76 Ill. 2d at 310).

¶ 103                               III. Second-Degree-Murder Instruction
¶ 104       Defendant argues that the court also erred in not giving a second-degree-murder
        instruction, despite defendant’s indication at trial that he did not want the instruction, and urges
        this additional ground for reversal. We disagree, as defendant waived the argument by not
        including it in his posttrial motion, and the plain error exception to waiver does not apply here
        because, even if there were any error, such error was invited by defendant where he indicated
        to the court that he did not want the instruction.
¶ 105       “The purpose of jury instructions is to provide the jury with the correct legal principles
        applicable to the evidence, so that the jury may reach a correct conclusion according to the law
        and the evidence.” People v. Bannister, 232 Ill. 2d 52, 81 (2008). “There must be some
        evidence in the record to justify an instruction, and it is within the trial court’s discretion to
        determine which issues are raised by the evidence and whether an instruction should be given.”
        People v. Mohr, 228 Ill. 2d 53, 65 (2008). But “[t]he question of whether sufficient evidence
        exists in the record to support the giving of a jury instruction is a question of law subject to
        de novo review.” People v. Washington, 2012 IL 110283, ¶ 19. “While the giving of jury
        instructions is generally within the discretion of the trial court, we review de novo the question
        of whether the jury instructions accurately conveyed to the jury the applicable law.” People v.
        Ingram, 382 Ill. App. 3d 997, 1007 (2008) (citing People v. Parker, 223 Ill. 2d 494, 501
        (2006)).
¶ 106       We find first that defendant waived his right to raise the instruction issue by failing to bring
        his claim of error to the attention of the court in his posttrial motion. It is well recognized that
        “a defendant forfeits review of any putative jury instruction error if the defendant does not
        object to the instruction or offer an alternative instruction at trial and does not raise the
        instruction issue in a posttrial motion.” People v. Herron, 215 Ill. 2d 167, 175 (2005).
        Defendant did not include any argument in his posttrial motion that the court erred in not
        giving a second-degree-murder instruction. Among other arguments, defendant merely
        included an argument that he was denied a fair trial, without any further specificity. The use of
        this “boilerplate phrase” of “denial of a fair trial,” lacking any specificity, does not preserve a

                                                     - 22 -
        contention for appeal. People v. Cook, 352 Ill. App. 3d 108, 129 (2004) (citing People v. Willis,
        241 Ill. App. 3d 790, 797 (1992)).
¶ 107        Defendant acknowledges his forfeiture for failing to include the issue in his posttrial
        motion but invokes the plain-error exception to the forfeiture rule. “Plain errors or defects
        affecting substantial rights may be noticed although they were not brought to the attention of
        the trial court.” Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967). Plain error allows a reviewing court to
        address forfeited errors if a clear or obvious error occurred and either: (1) the evidence is so
        closely balanced that the error alone threatened to tip the scales of justice against the
        defendant, regardless of the seriousness of the error; or (2) the error is so serious that it affected
        the fairness of the defendant’s trial and challenged the integrity of the judicial process,
        regardless of the closeness of the evidence. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).
¶ 108        But here, even if there was any error, defendant invited the error not just by failing to
        request it, but by actively refusing a second-degree murder instruction, thereby precluding any
        plain-error analysis. “Under the doctrine of invited error, an accused may not request to
        proceed in one manner and then later contend on appeal that the course of action was in error.”
        People v. Carter, 208 Ill. 2d 309, 319 (2003). For the doctrine to apply, the defendant must
        affirmatively request or agree to proceed in a certain way. People v. Harvey, 211 Ill. 2d 368,
        385 (2004). “Simply stated, a party cannot complain of error which that party induced the court
        to make or to which that party consented.” In re Detention of Swope, 213 Ill. 2d 210, 217
        (2004).
¶ 109        “Invited errors are not subject to plain-error review.” People v. Sanders, 2012 IL App (1st)
102040, ¶ 30 (citing People v. Patrick, 233 Ill. 2d 62, 77 (2009)). As the court in People v.
        Johnson, 2013 IL App (2d) 110535, aptly summarized:
                 “ ‘[A] defendant’s invitation or agreement to the procedure later challenged on appeal
                 “goes beyond mere waiver.” ’ People v. Harvey, 211 Ill. 2d 368, 385 (2004) (quoting
                 People v. Villarreal, 198 Ill. 2d 209, 227 (2001)). Invited error is sometimes referred to
                 as an issue of estoppel in that a defendant may not request to proceed in one manner
                 and later contend on appeal that the course of action was in error. Harvey, 211 Ill. 2d at
                 385. To allow a defendant to use the exact ruling or action procured in the trial court as
                 a vehicle for reversal on appeal would offend notions of fair play, encourage
                 defendants to become duplicitous (Harvey, 211 Ill. 2d at 385), and deprive the State of
                 the opportunity to cure the alleged defect (People v. Bush, 214 Ill. 2d 318, 332 (2005)).
                 Where the defendant invited the error, our supreme court has declined to address any
                 related plain-error claim. See, e.g., People v. Patrick, 233 Ill. 2d 62, 77 (2009).”
                 Johnson, 2013 IL App (2d) 110535, ¶ 77.
¶ 110        “The purpose of the invited error doctrine is to prevent a defendant from unfairly receiving
        a second trial based on an error which he injected into the proceedings.” People v. Smith, 406
Ill. App. 3d 879, 886-87 (2010) (citing People v. Pryor, 372 Ill. App. 3d 422, 432 (2007)).
¶ 111        The record clearly demonstrates that the court specifically explained the
        second-degree-murder instruction to defendant and asked whether defendant wanted the
        instruction. The court gave defendant an opportunity to confer with counsel. After doing so,
        defendant unequivocally indicated he did not want the second-degree murder instruction. See
        People v. Coleman, 347 Ill. App. 3d 266, 273 (2004) (defendant failed to establish entitlement
        to plain error review of the defendant’s argument that he had a substantial right to have the trial


                                                     - 23 -
        court instruct the jury sua sponte over his own objection on the lesser mitigated offense of
        second degree murder).
¶ 112        Based on this record, defendant clearly invited the error, if there was any. Thus, plain error
        review is precluded. We caution that defendant may not choose to proceed in one manner at
        trial, and then contend on appeal that his chosen route was reversible error.

¶ 113                                          CONCLUSION
¶ 114        We agree with defendant’s argument that the court erred in allowing the testimony of the
        State’s firearm/toolmark identification expert where the expert’s testimony lacked an adequate
        foundation. We do not, however, hold that the expert’s use of the nationally recognized
        “sufficient agreement” standard is insufficient under Frye, because defendant’s objection at
        trial was not based on Frye and it is well established that the standard continues to be generally
        accepted. Rather, the expert’s testimony failed the minimum foundational requirements for
        general expert testimony and should have been excluded. Because the improper admission of
        the expert’s opinion testimony substantially prejudiced defendant, we reverse and remand for a
        new trial.
¶ 115        Given that our holding regarding the improper admission of the expert’s testimony caused
        substantial prejudice and requires remand for a retrial, we make no holding regarding
        defendant’s sufficiency of the evidence argument.
¶ 116        Finally, we hold that defendant waived any review of his argument that the trial court erred
        in not giving a second-degree murder instruction where defendant did not raise the issue in his
        posttrial motion and plain error does not apply because defendant invited any alleged error by
        indicating at trial that he did not want the instruction.

¶ 117      Reversed and remanded.

¶ 118       JUSTICE MASON, dissenting.
¶ 119       I agree with our observation in People v. Negron, 2012 IL App (1st) 101194, ¶ 41, that
        People v. Safford, 392 Ill. App. 3d 212 (2009), is indeed an “outlier case” and that “no reported
        case since then” has followed its reasoning. I do not believe this case should be the first to do so
        and for that reason, I respectfully dissent. Because any deficiencies in Barr’s testimony
        affected its weight and not its admissibility and because the jury, as the trier of fact, was
        entitled to accept Barr’s opinion along with the other evidence in this case, I would affirm
        Jones’s conviction.
¶ 120       Jones concedes, as he must, that Illinois courts have accepted opinion testimony from
        ballistics experts for decades. See People v. Fisher, 340 Ill. 216, 238-39 (1930). Jones does not
        contest that Barr was qualified by education, training and experience to render an opinion in
        the field of ballistic firearms identification. Indeed, Barr was accepted as an expert without
        objection. Jones further does not dispute that the methods Barr used to make the comparisons
        between the bullet recovered from under Ivory Anderson’s body and the fired cartridge from
        the weapon owned by Jones were typical of those used by firearms identification experts and
        were sufficient to enable Barr to reach an opinion. He does not suggest that Barr did not, in
        fact, engage in the analysis he testified to. Jones admits that Barr reviewed his findings with a
        colleague who agreed with Barr’s opinion (although Jones questions the colleague’s


                                                     - 24 -
        objectivity). Jones further insisted prior to trial and the trial court agreed that Barr should not
        be permitted to lend weight to his subjective opinion by testifying to a reasonable degree of
        “scientific” or “ballistics” certainty. Jones’s only claim is that Barr’s failure to specifically
        identify the “sufficient areas of agreement” between the recovered and test-fired bullets
        renders Barr’s opinion inadmissible as lacking an adequate foundation.
¶ 121        First, as a threshold matter, the record does not permit us to conclude that identification of
        the particular areas of a match between a recovered bullet and a test-fired bullet is standard in
        the firearms identification field, a conclusion that is necessary before we can find that Barr’s
        testimony was deficient because it lacked this detail. Barr’s testimony establishes that such an
        analysis is not used in the Illinois State Police laboratory and Barr was unaware of any other
        firearms experts who “count lines” or the number of striations or scratch marks on bullets in
        order to make an identification. Authorities in the field confirm this. The standard utilized by
        Barr–sufficient areas of agreement–is the standard adopted by the Association of Firearms and
        Toolmark Examiners. See The Theory of Identification, Range of Striae Comparison Reports
        and Modified Glossary Definitions–An AFTE Criteria for Identification Committee Report, 24
        AFTE J. 336-40 (Apr. 1992). No reported authority–from courts, scholars or technical writers
        in the field–has recognized counting lines or scratch marks as a component of a valid opinion
        regarding the identification of a particular firearm as the source of a fired bullet. See Ronald
        Nichols, The Scientific Foundations of Firearms and Tool Mark Identification–A Response to
        Recent Challenges, available at http://www.afte.org/announcements/critrevnichols.htm (last
        visited Mar. 17, 2015); see also United States v. Glynn, 578 F. Supp. 2d 567, 574 (S.D.N.Y.
        2008) (“[W]hereas both a ballistics examiner and a fingerprint examiner are ultimately called
        upon to make a subjective judgment of whether the agreement between two pieces of evidence
        is ‘sufficient’ to constitute a ‘match,’ a fingerprint examiner may not declare a match unless a
        pre-specified number of ‘points’ of similarity exist between the two samples [citations].
        Although attempts [have] been made to introduce similar minimum standards and ‘protocols’
        into ballistics analysis, such attempts have not yet met with general acceptance ***.”). Thus,
        the majority seeks to impose on this field a numerical or quantitative standard not ever
        recognized to be relevant or required. Because Jones cannot demonstrate that Barr’s opinion
        was at variance with long accepted standards in the field, his challenge to its admissibility on
        this basis must fail.
¶ 122        Second, it is not the foundation for Barr’s opinion that Jones challenges; it is the specificity
        of Barr’s expression of his opinion that forms the crux of Jones’ arguments. Once the State
        established Barr’s qualifications, the methods he used to compare the bullets and the fact that
        those methods were typical of those used by Barr and others in the field, the foundation was
        laid. And if the State, after laying a foundation, chose to elicit in summary fashion Barr’s
        opinion that the bullets matched and both were fired from the weapon owned by Jones, that
        decision does not operate to retroactively eliminate the foundation for the opinion already
        established. It certainly renders the opinion weaker, a point defense counsel emphasized in
        both cross-examination and closing argument, but it does not render it inadmissible.
¶ 123        The argument raised by Jones here is identical to that raised and rejected decades ago in
        People v. O’Neal, 118 Ill. App. 2d 116 (1969). Like Jones, the defendant in O’Neal conceded
        the witness’s expertise in the field of firearms identification and that a properly qualified
        expert may render an opinion as to whether a bullet recovered from a crime scene was fired
        from a particular weapon. As described by the court, “defendant argues that in the instant case


                                                     - 25 -
        there was no factual basis in the evidence to support the expert’s conclusions that the basis of
        his opinion was not placed before the jury, that either the test bullets, photomicrographs, or an
        explanation of the particular similarities should have been offered into evidence; and that as a
        result defendant’s right to proper cross-examination was improperly restricted.” (Emphases
        added.) Id. at 122-23. Finding that the expert’s testimony was properly admitted, the court
        observed:
                 “The witness testified that he received the gun and bullet in question at the laboratory;
                 and the gun and bullet were introduced into evidence. He also testified that he fired the
                 gun twice, and that he compared the test bullets with the one in question. He testified to
                 the procedure generally used and to the reasons why a comparison of bullets will reveal
                 the identity of the gun which fired them. On the basis of these tests, he was of the
                 opinion that the gun found on defendant’s person fired the bullet found in the
                 complaining witness’s coat. The expert witness set forth the reasons for his conclusion,
                 and it was for the triers of fact to determine how much weight to give to his testimony.
                 It should also be noted that the bullet and gun in question were introduced into
                 evidence, and that defendant was not foreclosed from conducting similar tests, either
                 prior to or during trial.” Id. at 123-24.
        No reported case in Illinois since O’Neal has reached the opposite result with respect to
        testimony from a firearms identification expert. See People v. Miller, 31 Ill. App. 3d 436,
        446-47 (1975) (rejecting challenge to State’s ballistics expert: “the test bullets were offered in
        evidence and although the expert did not describe the details of individuals markings caused by
        imperfections in the gun’s barrel, he did describe the class characteristics”).
¶ 124        The court’s observation in O’Neal regarding the ability of the defendant to conduct
        ballistics tests is particularly relevant in this case. The majority concludes that Jones was
        hampered in his defense by his inability to effectively cross-examine Barr. But this conclusion
        is refuted by the record. The State disclosed to defense counsel Barr’s report (which is not
        included in the record) and the contents of his file, which, as Barr testified, included a
        photograph of the side-by-side comparison of the recovered and test-fired bullets. Defense
        counsel was permitted to interview Barr prior to trial. Also in advance of trial, counsel for
        Jones sought and was granted leave to have Jones’s .380-caliber firearm, the recovered bullet
        and the test-fired bullets released to counsel and examined by an expert of counsel’s choosing.
        At defense counsel’s urging, the order granting the testing further provided that the identity of
        the “scientist”5 and laboratory used to conduct the testing would remain confidential. The
        evidence reviewed by Barr was released to defense counsel on August 11, 2010, four months
        before trial.
¶ 125        When the evidence was returned to the State, defense counsel inadvertently included a
        copy of their expert’s report, which the prosecutor promptly returned. Thus, Jones took
        advantage of the opportunity to have the evidence independently tested. We may also safely
        assume that the independent testing did not produce an expert opinion at variance with Barr’s
        or a conclusion that there were no areas of agreement between the individual characteristics of
        the recovered and test-fired bullets or such evidence would naturally have been introduced at
        trial or, at a minimum, used in cross-examining Barr. And, in particular, we may assume that

            5
             Ironically, defense counsel labeled the independent examiner a “scientist” while insisting that Barr
        be precluded from testifying to his opinion with any degree of “scientific certainty.”

                                                       - 26 -
        whatever independent examiner defense counsel chose did not conclude that there were an
        insufficient number of matching lines or scratch marks to reach the opinion that the bullet
        recovered from under the victim did not match the bullet fired from the weapon owned by
        Jones.
¶ 126        Barr was not “unable,” as characterized by the majority, to articulate similarities between
        the recovered bullet and the test-fired bullets. The question the prosecutor asked Barr was
        whether he was able to determine the individual characteristics of the recovered bullet after he
        received it. But the only way a firearms examiner can reach a conclusion about the presence of
        similar characteristics–class or individual–is by comparing a recovered bullet to a test-fired
        bullet, a process to which Barr had not yet testified. So Barr’s response to the question–“Could
        you be a little more specific as to what you mean by that?”–did not indicate either a lack of
        understanding of the concept of individual characteristics or an inability to identify them in this
        case, but only that individual characteristics must be discussed in the context of comparison of
        bullets. As the State indicated at trial, if defense counsel believed the number of lines and
        scratch marks was relevant to Barr’s opinion (which Barr disclaimed), he was free to
        cross-examine Barr on the topic and having the benefit of Barr’s report and the contents of
        Barr’s file disclosed in discovery as well as his own expert’s report, defense counsel was not
        hampered in that effort. Defense counsel chose not to pursue this line of questioning with Barr,
        perhaps in realization of the fact that it would not help his client’s case. Further, nothing
        prevented defense counsel from using photographs of the evidence to illustrate his
        cross-examination and, in fact, as noted above, Barr testified that a photograph of the
        side-by-side comparison of the bullets was included in his file produced in pretrial discovery.
        While the majority concludes that the “better practice” would be for the prosecution to utilize
        photographs during an expert’s direct examination, no authority is cited for the proposition that
        absent such demonstrative evidence, the expert’s opinion lacks an adequate foundation.
¶ 127        Like the majority, I do not agree with the State that Jones “benefitted” from the lack of
        detail in Barr’s testimony. Obviously, Jones would have been better off had Barr not testified at
        all. But the decision of both the State and the defense to refrain from eliciting further detail
        regarding the “sufficient areas of agreement” did allow defense counsel to argue at length to
        the jury that they should reject Barr’s subjective opinion:
                     “It is up to you to accept [Barr’s] opinion or to reject that opinion. That is your
                 decision. Consider as you heard from Justin Barr that it is his personal opinion. It is his
                 subjective opinion. He said he found sufficient areas of agreement between a test fired
                 bullet that he fired in Joe’s gun and the bullet found underneath Ivory’s body at the
                 medical examiner’s office.
                     Did he ever tell you what those sufficient areas of agreement were? What does that
                 mean, sufficient areas of agreement? What does agreement mean, a lot of areas?
                 He told you he took a photograph, and he marked on the photograph. Did you see that
                 photograph? Was it introduced into evidence?
                     What did he tell you about what guided his personal subjective opinion? There
                 aren’t any national standards to guide his opinion. His own laboratory doesn’t even
                 have standards to guide his opinion. It is just his opinion.
                     The prosecutor says that’s science. He did tell you about a verification process, but
                 you know, he reaches his opinion first and then the verification process is the buddy
                 system. He goes to a coworker and says this matches. Do you agree with me?

                                                     - 27 -
                 Do you agree with your coworker who you work beside? And you know what, I verify
                 your opinions too. You decide the facts.
                                                       ***
                     Now, if you have a reasonable doubt about Justin Barr’s opinion that the bullet
                 from Ivory’s body was fired in Joe’s gun, if you have a reasonable doubt as to that, then
                 the State hasn’t proved [that defendant performed the acts which caused the death of
                 Ivory Anderson]. You go no farther. That is it.
                     If they don’t prove that to you based on that opinion, Joe Jones is not guilty.”
        Defense counsel, having been provided access to all the details he claims were missing from
        Barr’s testimony, made the most of the absence of those details in his arguments to the jury.
        Far from being hampered in mounting his defense, counsel skillfully used the nonspecific
        standard accepted in the field of firearms identification–sufficient areas of agreement–to his
        client’s advantage.
¶ 128        Jones’s argument regarding the sufficiency of the evidence fails. The evidence in this case
        was actually much stronger than described by the majority. Jones was the last person seen with
        Anderson alive, minutes before his murder. When Anderson was shot by robbers (according to
        Jones’s account to police in a videotaped interview that was played for the jury), Jones ran
        from the scene to his mother’s house instead of staying to help police find the person who shot
        his friend. Immediately after the shooting, Jones ran by his girlfriend, told her “your friend has
        been shot” and kept running in the opposite direction. According to other witnesses, when
        Jones returned to the area later that evening, he had changed jackets, was “jittery” and did not
        talk about Anderson’s murder. Jones went to visit Anderson’s family two days after the
        shooting and Anderson’s family called the police because they, according to Jones, thought he
        had something to do with the murder. It was only after he was in police custody that Jones told
        them about the supposed robbery. Jones also told police that if they did an autopsy, they would
        find .38- or .357- , not .380-caliber bullets in Anderson’s body, claiming that in the dark and in
        the pouring rain he had been able to see the weapon fired by the robber. Jones repeatedly
        denied to police that he was in possession of a gun on the day Anderson was murdered or that
        he even owned a gun, yet (i) a .380-semiautomatic weapon was recovered from his home and
        (ii) he told other witnesses and contended at trial that when Anderson was robbed, he took out
        his gun and acted in the justifiable defense of others by firing at the perpetrators. After he was
        in custody, Jones told another acquaintance, also in custody, that he took money from
        Anderson after he was shot. All of this evidence was properly considered by the jury and is
        sufficient to support Jones’s conviction.
¶ 129        Further, unlike the jury in Safford, it is not apparent that the jury in this case had any
        difficulty accepting Barr’s opinion. See Safford, 392 Ill. App. 3d at 232 (Wolfson, J.,
        dissenting) (“In this case it was made clear to the jury it was being asked to accept an opinion
        that was short of supporting details. Cross-examination on the point was vigorous. Obviously,
        that factual deficiency troubled the jury because it asked for a magnifying glass and had
        difficulty reaching a verdict. Still, this was a matter for the jury to decide and that is what it
        did.”). Here the record does not reflect any similar hesitance by the trier of fact.
¶ 130        I also agree that by specifically requesting that a second degree murder instruction not be
        given, Jones has forfeited any claim of error premised on the court’s failure to give that
        instruction.


                                                    - 28 -
¶ 131       Consequently, I can find no valid basis upon which to reverse Jones’ conviction. Despite
        the lack of detail in Barr’s opinion, the jury evidently considered it, together with the other
        evidence presented at trial, as sufficient to convict Jones of first degree murder. Given the
        ample opportunity provided to defense counsel to challenge the basis for Barr’s opinion, there
        was no unfairness in allowing that opinion to be considered by the jury. Because, based on
        defense counsel’s arguments, the jury was undoubtedly aware of the lack of detail in Barr’s
        testimony, we are simply second guessing the trier of fact when we reverse. See People v.
        Cooper, 194 Ill. 2d 419, 431 (2000) (under appropriate standard of review, “a reviewing court
        will not substitute its judgment for that of the trier of fact on issues of the weight of evidence or
        the credibility of witnesses”). For these reasons and those articulated by Justice Wolfson in his
        dissent in Safford, 392 Ill. App. 3d at 231 (Wolfson, J., dissenting) (“I find no authority that
        supports the proposition that the lack of detail we find here is devastating enough to bar a
        qualified and experienced fingerprint examiner’s opinions.”), I respectfully dissent.




                                                     - 29 -